Citation Nr: 1733206	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  09-42 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disability, claimed as residuals of a
gunshot wound, to include as secondary to service-connected left and right shoulder
disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to September 1952.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2010, November 2011, November 2012, and March 2015, the Board remanded the matter for further development.  

In August 2015, the RO granted the Veteran's claim for service connection for a right shoulder disorder with glenohumeral arthritis effective September 21, 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran was afforded a VA examination in July 2015 in connection with his lumbar spine disability.  Following a review of the Veteran's medical records and clinical evaluation of the Veteran, the VA examiner confirmed the Veteran's arthritis, degenerative disc disease, and loss of kyphosis of his lumbar spine.  The examiner opined that it was as unlikely as likely that the conditions of arthritis, degenerative disc disease, and loss of kyphosis of the Veteran's lumbar spine were related with the Veteran's time in service or his left shoulder problems.  The examiner then concluded his opinion by stating that "it is unlikely that his current back symptoms are related to either his time in service or his injury to the left shoulder."

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). 

Upon review of the VA examination report, the Board finds the July 2015 VA medical opinion to be inadequate.  There is no opinion addressing whether the service-connected left shoulder disability aggravated the Veteran's lumbar spine.  Additionally, after the VA opinion, the Veteran's right shoulder was granted service connection; therefore, there is no opinion addressing whether the service-connected right shoulder disability aggravated the Veteran's lumbar spine.

As such, the Board finds that a remand is necessary in order to obtain an opinion that is more thorough than the current opinion provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file all outstanding VA and private treatment records.

2.  Thereafter, forward the claims file and a copy of this REMAND to the examiner who conducted the July 2015 VA lumbar spine examination to obtain an addendum opinion.  If this examiner is no longer available, forward the claims file to the appropriate medical professional to obtain the addendum opinion.  Based upon a review of the claims folder, the examiner should provide an opinion consistent with sound medical principles, as to:

(a)  whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current lumbar spine disability had its onset during the Veteran's military service.

(b)  whether it is at least as likely as not that any current lumbar spine disability was caused by the Veteran's service-connected left and/or right shoulder disorders.

(c)  whether it is at least as likely as not that any current lumbar spine disability has been aggravated by (permanently worsened by) the Veteran's service-connected shoulder disabilities.

The examiner must provide a rationale for any opinion expressed. 

3.  The claim should be re-adjudicated based on the entirety of the evidence.  If the benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




